311 Pa. Super. 210 (1983)
457 A.2d 569
George J. LASCO, Appellant,
v.
Linda L. LASCO.
Superior Court of Pennsylvania.
Argued September 14, 1982.
Filed March 11, 1983.
*211 Stuart Marc Golant, Towanda, for appellant.
Michael J. DeSisti and David B. Keeffe, Sayre, for appellee.
Before CERCONE, P.J., and McEWEN and HOFFMAN, JJ.
PER CURIAM:
This is an appeal from a lower court order dismissing appellant's divorce action, holding him in contempt of court for failing to pay accrued alimony pendente lite and counsel fees, and awarding further counsel fees to appellee. We are unable to address appellant's several allegations of error, however, because the lower court has failed to set forth its findings below. Accordingly, we must remand.
Although divorce matters heard by a judge sitting without a jury are subject to a complete and independent review by this Court, Ryave v. Ryave, 249 Pa.Superior Ct. 78, 85, 375 A.2d 766, 770 (1977), "great weight must be accorded findings of the master or lower court judge who personally observed the parties." Howard v. Howard, 260 Pa.Superior Ct. 257, 259, 393 A.2d 1251, 1252 (1978). Despite hearing the testimony and observing the demeanor of all the witnesses, the lower court did not place on the record the findings of fact and credibility supporting its decision. Moreover, the lower court refused argument upon appellant's 52 exceptions and, instead, dismissed them without discussion. Absent those findings or an opinion on the merits of appellant's exceptions, we cannot make a meaningful review of the lower court's decision. Accordingly, we must remand this matter for the lower court to issue *212 findings of fact and conclusions of law addressing appellant's exceptions. Jurisdiction is retained.
So ordered.